Exhibit 10.1 Execution Copy [*****] Portions of this exhibit have been omitted pursuant to a confidential treatment request. An unredacted version of this exhibit has been filed separately with the Commission. FIRST AMENDMENT TOLICENSE, DEVELOPMENT AND COMMERCIALIZATION AGREEMENT This FIRST AMENDMENT (this “Amendment”) dated as of the date last signed below (the “Amendment Date”) is entered into by Agenus Inc., a Delaware corporation having its principal office at 3 Forbes Road, Lexington, Massachusetts 02421, USA (“Agenus US”) and its wholly-owned subsidiary, Agenus Switzerland Inc. (f/k/a 4-Antibody AG), a stock corporation organized under the laws of Switzerland with an office at Hochbergerstrasse 60C, CH-4057, Basel, Switzerland (together with Agenus US, “Agenus”), and Incyte Europe Sarl, a Swiss limited liability company (a société à responsabilité limitée) having its principal office at Rue du Pré-de-la-Bichette 1, 1202, Geneva, Switzerland (“Incyte”), and amends that certain License, Development and Commercialization Agreement dated as of January 9, 2015 (the “Original Agreement”) by and among Agenus, Incyte, and certain of their Affiliates.
